DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group III (claims 29-31) and species 13 (fig. 12G) in the reply filed 10/25/2021 is acknowledged. Because the applicant did not distinctly and specifically point out any errors or argue the examiner’s position in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-28 have been cancelled by the applicant.
Claim Objections
Claim 2 is objected to because of the following informalities:
The limitation “two opposing section” on line 2 should read “two opposing sections”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
29 recites the limitation "the free end" in lines 1, 2, and 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 29 recites the limitation "the sheet material" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 30 recites the limitation "the free end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the sheet material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the length" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the sheet material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims are rejected for at least depending from a rejected claim.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 20150292261).
Regarding claim 29, Chou teaches (figs. 1-5) a clip (4) for attachment to the free end (the lower end as shown in fig. 4) of the sheet material (2) of a roller shade assembly (fig. 1), comprising, two opposing sections (41, 42) that extend along the free end (lower end) of the sheet material (2) and are shaped complementary to one another so as to lock together (figs. 2 and 3 show them separated and together) to form a grip portion (see annotated fig. 4 below), and wherein the grip portion (annotated fig. 4) grips (paragraph 0027 lines 1-4) the free end (lower end) of the sheet material (2) and retains it in the grip portion of the clip (4).

    PNG
    media_image1.png
    652
    763
    media_image1.png
    Greyscale

Regarding claim 30, Chou teaches (figs. 1-5) that the grip portion (annotated fig. 4) has gripping elements (see annotated fig. 4) on at least one (41) of the two opposing section, configured to (intended use) grip (“to secure and maintain a tight hold on” from thefreedictionary.com) the free end (the lower end as shown in fig. 4) of the sheet material (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634